Citation Nr: 0602229	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-25 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cyclothymia (also 
claimed as adjustment disorder with mixed emotional 
features).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1973 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Cyclothymia or adjustment disorder with mixed emotional 
features is caused by a personality disorder and was not 
incurred in service.  



CONCLUSION OF LAW

Cyclothymia adjustment disorder with mixed emotional features 
was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 4.9 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In a letter dated in August 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

VA must provide VCAA notice to a claimant before the agency 
of original jurisdiction (AOJ) issues an unfavorable decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  In this case, VA gave the 
veteran an initial VCAA notice in August 2002, prior to the 
February 2003 AOJ decision on appeal.  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.  

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran alleges that he experienced a nervous breakdown 
during service that resulted in cyclothymia.  The veteran 
avers that, during especially stressful periods, he has 
experienced responses similar to his in-service stress 
reaction.  The veteran states that his disorder is manifested 
by physical symptoms, including tension headaches, hives, 
sweatiness, and shakiness.  He claims to experience 
difficulty sleeping due to anxiety and troubling dreams.  

The veteran's service records show that, in December 1974, he 
was transferred to a station near his home after his 
grandparents, the veteran's legal guardians, experienced 
health problems and his grandfather was diagnosed as having 
terminal cancer.  The veteran returned to his original 
station in June 1974 and requested a humanitarian discharge.  
In November 1974, the veteran complained that anxiety related 
to those events resulted in recurrent stress headaches, sleep 
disruption, irritability, and loss of concentration.  Mental 
health physicians diagnosed the veteran as having situational 
stress reaction caused by his concern about his family and 
potential humanitarian discharge.  The veteran participated 
in weekly consultations with mental health specialists until 
December 1974, when a humanitarian discharge was denied.  
Physicians recommended that the veteran receive a 
humanitarian transfer, and he was moved to a low-stress duty 
station.  In September 1975, the veteran was discharged after 
he experienced symptoms of an additional stress reaction 
related to his fiancee's suicide.

After his discharge from service, the veteran continued to 
participate in psychiatric counseling.  He allegedly received 
treatment in the 1980s for residual anger related to a recent 
divorce.  He was also treated at a private clinic from 
December 2001 until February 2002, where he was diagnosed as 
having an adjustment disorder with mixed emotional features 
and a history of alcohol abuse.  Physicians indicated that, 
when stressed by significant personal loss, the veteran 
demonstrated difficulty with anger management and had a 
tendency to withdraw and isolate.  Shortly before those 
examinations, the veteran had been diagnosed as having a rare 
eye condition that would likely result in blindness, and 
physicians attributed his anxiety to that condition.  

During a VA examination in December 2002, the veteran was 
diagnosed as having Axis I cyclothymia, Axis I alcohol 
dependence in remission, and Axis II personality disorder not 
otherwise specified.  The examiner noted that the veteran 
regularly experienced tension headaches and consistently 
carried low-grade agitation or anger.  The examiner 
additionally indicated that the veteran was prone to high 
tension, unhappiness, agitation, a sense of victimization, 
and feelings of helplessness, especially during significant 
life hardships.  The examiner noted the veteran's low stress 
threshold, and attributed the veteran's anxiety during that 
examination to vocational hardships, interpersonal 
frustrations, and the veteran's difficulty responding to a 
history of chronic alcoholic excess.  The examiner opined 
that the veteran's recurrent stress reactions were not caused 
by military trauma, but by the veteran's underlying 
personality and inherently low stress threshold.  The 
examiner additionally opined that there was not a causal 
relationship between the veteran's in-service stress reaction 
and his ongoing emotional difficulties.  

The veteran received treatment and counseling related to 
anxiety disorder, dysthymic disorder, alcoholic dependence in 
remission, and depressive disorder at a private mental health 
clinic from June 2002 to March 2004.  Physicians noted that 
the veteran had a chronic problem with anger management.    

During a VA examination in April 2004, an examiner diagnosed 
the veteran as having Axis I generalized anxiety disorder, 
cychlothymia, and alcohol dependence in remission since 1985; 
Axis II personality disorder, not otherwise specified, with 
explosive features; and Axis IV moderate stress levels, 
intensified by situational demands and family or 
interpersonal conflicts.  The examiner noted that the veteran 
had low stress thresholds and was impatient, anxious, 
hyperactive, high strung, and likely to experience 
unhappiness and high tension during stressful periods.  

The examiner found that the veteran's underlying personality 
disorder, marked by mistrust, impatience, a low stress 
threshold, and a tendency to be high strung, caused the 
veteran to regress during crises.  The examiner therefore 
opined that it was more likely than not that the veteran's 
stress reactions were related to his personality more than to 
specific military hardships.  The examiner also opined that 
the veteran's in-service stress reaction did not mark the 
onset of the veteran's disorder; although the veteran's 
concern about his restricted mobility may have exacerbated 
his anxiety, the examiner noted that the primary stressors 
that instigated that reaction were unrelated to military 
service, and the veteran's functions was not more stable 
during subsequent crises when he had immediate access to the 
variables controlling his anxiety.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, VA shall consider all 
information and lay and medical evidence of record in a case.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection is established by showing that the veteran 
sustained an in-service injury or disease, that the veteran 
developed a chronic disability, and that the in-service 
injury or disease proximately resulted in the disability.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Mere 
congenital or developmental defects, including personality 
disorders, are not diseases or injuries for disability 
compensation purposes.  See C.F.R. § 4.9.  

The veteran was treated for anxiety during service and has 
been diagnosed as having a current mental condition; however, 
there is no medical evidence that cyclothymia or adjustment 
disorder was caused by service.  During two VA examinations, 
an examiner specifically found that the veteran's recurrent 
stress reactions were caused by the veteran's underlying 
personality disorder and coping style.  The veteran first 
received treatment for anxiety while he was in active 
service, but in April 2004 a VA examiner found that the in-
service stress reaction was the initial manifestation of the 
veteran's capacity to address stressful situations, and not a 
manifestation of the onset of a mental disorder.  

There is no medical evidence of record refuting the opinions 
produced during the VA examinations; the veteran's private 
physicians do not attribute the veteran's current condition 
to in-service causes or events.  In fact, physicians noted 
the veteran's repetitive, regressive response to stressful 
events.  There is no medical evidence of a nexus between the 
veteran's disability and service, and service connection for 
cyclothymia or adjustment disorder with mixed emotional 
features must be denied. 


ORDER

Service connection for cyclothymia or adjustment disorder 
with mixed emotional features is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


